DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-7 and 16-20 in the reply filed on 1/31/22 is acknowledged.
Claim Objections
	Claims 5 and 18-20 are objected to because of the following informalities:
“Requirement 2:” should be “Requirement 2A:”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (U.S. PGPub 2015/0079380).
Regarding claim 1, Muramatsu teaches an organic electroluminescent display panel and a circularly polarizing plate arranged on the organic electroluminescent display panel, wherein the circularly polarizing plate includes a polarizer and a phase difference film ([0141], [0147]-[0148], [0130]), the phase difference film includes a positive A-plate and a positive C-plate ([0134], [0060]), the positive A-plate exhibits reverse wavelength dispersibility ([0131]), the positive A-plate satisfies the following requirement 1: 0.65 ≦ ReA(450)/ReA(550) ≦ 0.78 ([0134], range of 0.70-0.90); the positive A-plate and the positive C-plate satisfy the following requirement 2: ReA(450)/ReA(550) – 0.10 ≦ RthC(450)/RthC(550) ≦ ReA(450)/ReA(550) + 0.10 ([0134], ReA(450)/ReA(550) – 0.10 ranges from 0.6-0.8, and + 0.10 ranges from 0.8-1; [0138] 0.7 ≦ RthC(450)/RthC(550) ≦ 1; 0.6-0.8 ≦ 0.7-1 ≦ 0.8-1 is satisfied for values within the range taught), where ReA(450) and ReA(550) represent in-plane retardations of the positive A-plate at wavelengths 450 nm and 550 nm, respectively, and RthC(450) and RthC(550) represent retardations of the positive C-plate in a thickness direction at wavelengths 450 nm and 550 nm, respectively. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Muramatsu such that the requirements are satisfied.
Regarding claim 2, Muramatsu teaches wherein the positive A-plate is formed by using a liquid crystal compound having a polymerizable group ([0061]) and wherein the liquid crystal compound is a compound represented by formula (I): 
L1-SP1-A1-D3-G1-D1-Ar-D2-G2-D4-A2-SP2-L2
Muramatsu teaches a liquid crystal compound represented by the formula L1-G1-D1-Ar-D2-G2-L2, where L1 and L2 are each a group represented by -D3-G3-Sp-P3 ([0077]), resulting in the formula
P3-Sp-G3-D3-G1-D1-Ar-D2-G2-D4-G4-Sp-P4
where P3/P4 corresponds to L1/ L2, Sp corresponds to SP1/ SP2, G3/G4 corresponds to A1/ A2 ([0077]); D1-D4 correspond ([0074], [0077]); G1/G2 correspond ([0074]); and Ar (groups II-1, II-2, II-3, and II-4 correspond to Ar-1, Ar-2, Ar-4, and Ar-5, respectively, [0074]-[0075]).
	Regarding claim 3, Muramatsu teaches wherein at least one of A1 or A2 is a cycloalkylene ring having 6 or more carbon atoms (G3/G4, [0077], C5-8 divalent alicyclic hydrocarbon group).
	Regarding claim 4, Muramatsu teaches wherein the positive A-plate satisfies the requirement 1A ([0134], range of 0.70-0.90). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Muramatsu such that the requirements are satisfied.
	Regarding claim 5, Muramatsu teaches wherein the positive A-plate and positive C-plate satisfy a following requirement 2A: ReA(450)/ReA(550) – 0.06 ≦ RthC(450)/RthC(550) ≦ ReA(450)/ReA(550) + 0.06 ([0134], ReA(450)/ReA(550) – 0.06 ranges from 0.64-0.84, and + 0.06 ranges from 0.76-0.96; [0138] 0.7 ≦ RthC(450)/RthC(550) ≦ 1; 0.64-0.84 ≦ 0.7-1 ≦ 0.76-0.96 is satisfied for values within the range taught). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Muramatsu such that the requirements are satisfied.
	Regarding claim 6, Muramatsu teaches wherein ReA(550) of the positive A-plate is 100 to 180 nm ([0134]).
	Regarding claim 7, Muramatsu teaches wherein the positive C-plate exhibits reverse wavelength dispersibility ([0236]).
	Regarding claims 16-17, Muramatsu teaches wherein the positive A-plate satisfies the requirement 1A ([0134], range of 0.70-0.90). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Muramatsu such that the requirements are satisfied.
Regarding claim 18-20, Muramatsu teaches wherein the positive A-plate and positive C-plate satisfy a following requirement 2A: ReA(450)/ReA(550) – 0.06 ≦ RthC(450)/RthC(550) ≦ ReA(450)/ReA(550) + 0.06 ([0134], ReA(450)/ReA(550) – 0.06 ranges from 0.64-0.84, and + 0.06 ranges from 0.76-0.96; [0138] 0.7 ≦ RthC(450)/RthC(550) ≦ 1; 0.64-0.84 ≦ 0.7-1 ≦ 0.76-0.96 is satisfied for values within the range taught). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Muramatsu such that the requirements are satisfied.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812